Title: To Alexander Hamilton from James McHenry, 13 March 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department March 13. 1800.
          
          I have received your letters of the 11. instant.
          You will be pleased to inform Captain Cole that the President has accepted his resignation, and that his pay and emoluments cease on the 20 instant
          I wrote you on the 21. August last respecting Samuel Winter Church a duplicate of which I enclose
          I am Sir with great respect Your obed servant
          
            James McHenry
          
          Major Genl. Hamilton
        